Robert H. Dudley, Justice. Appellant, Dewayne Worth, is a member of the El Dorado Fire Department. In the spring of 1985, two vacancies occurred in the rank of captain in the department. Appellant and five other El Dorado firemen sought promotion to the vacancies by taking the civil service examination. The examination consisted of a written test valued at forty points, a departmental evaluation worth twenty-five points, questions posed by the civil service commissioners worth twenty-five points, and seniority counting ten points. Had seniority not been used, appellant would have been promoted. In June 1986, he filed a suit contending that the use of seniority was in violation of Ark. Stat. Ann. § 19-1603 (Repl. 1980). The trial court held that the use of seniority did not violate the cited statute.  Appellant first argues that “the trial court committed error in finding that the appellee did not violate Ark. Stat. Ann. § 19-1603 in formulating the testing procedure.” The argument is meritorious. The statute providing for promotion by competitive examination, Ark. Stat. Ann. § 19-1603 (Repl. 1980), did not provide for seniority to be used as a factor in promotion. Thus, seniority could not be used as a factor. Bradley v. Bruce, 288 Ark. 342, 705 S.W.2d 431 (1986).  The trial court recited that it did not apply the case of Bradley v. Bruce, supra, because that would amount to a retroactive application of a decision. The trial court was in error. At all times material to the Bradley case and, at all times material to this case, the statute at issue did not provide for the use of seniority as a factor in promotion. The interpretation of the statute should be the same in both cases. A decision interpreting a statute is not being applied retroactively when one litigant is treated the same as another. Hall v. Hall, 274 Ark. 266, 623 S.W.2d 833 (1981), cert. denied, 456 U.S. 916 (1982). The trial court also found that, even if seniority could not be used pursuant to the statute at issue, a decision in favor of appellant “would cause a disruption in both the Police and Fire Departments in the City of El Dorado and would adversely affect the administration of justice by a number of suits which might be filed under the new rule.” The appellant argues that there is no basis in law for the trial court to refuse to follow the statute. Again, the appellant’s argument is meritorious. The legislative branch of government determines the wisdom or folly of a bill, but once it has made that determination and enacted a bill into law, the courts must follow a constitutional act, whether a particular judge thinks it is a good law or a bad law. To hold otherwise would be to allow some parties, such as the appellee civil service commission in this case, to be above the law. In an effort to uphold the trial court’s decision, for reasons other than the ones stated by the trial court, the appellee argues that estoppel, laches, and waiver should be applied against appellant because “he did not object to the use of seniority until over 12 months after his test result.” The argument will not uphold the lower court’s decision.  Estoppel is a doctrine which involves both, not just one, of the parties. Continental Ins. Companies v. Stanley, 263 Ark. 638, 569 S.W.2d 653 (1978). The party claiming estoppel must prove he relied in good faith on some act or failure to act by the other party, and that, in reliance on that act, changed his position to his detriment. Christmas v. Raley, 260 Ark. 150, 539 S.W.2d 405 (1976). Here, the appellee civil service commission has not shown that it detrimentally changed its position based upon an act or failure to act by appellant. Thus, the doctrine of estoppel is not applicable against the appellant.  Similarly, the doctrine of laches is not applicable because it too requires a detrimental change in the position of the one asserting the doctrine as well as an unreasonable delay on the part of the one against whom it is invoked. Padgett v. Bank of Eureka Springs, 279 Ark. 367, 651 S.W.2d 460 (1983). Here, twelve months did not amount to an unreasonable delay in filing the suit, and the commission simply did not change its position as the result of a delay.  Likewise, the doctrine of waiver is not applicable. It involves one party’s intentional surrender of a right. In order for the doctrine to be applicable in this case it would be necessary to show that the appellant had full knowledge of his right to object to seniority being used for promotion, and that he intentionally surrendered that right. Bethell v. Bethell, 268 Ark. 409, 597 S.W.2d 576 (1980). Such a showing was not made.  Even though the appellant prevails on his point of appeal, his victory will be one of principle only. He has not joined the captain whom he seeks to have demoted, nor has he joined the City against whom he seeks a judgment for back wages. His relief necessarily will be limited to that which can be granted against the only defendant, the Civil Service Commission of El Dorado. We can only reverse and remand for entry of a decree consistent with this opinion. This is not the type of case we remand for a complete new trial and in which the parties may amend their pleadings. See Overton Constr. Co. v. First State Bank, 285 Ark. 361, 688 S.W.2d 268 (1985); and Sanders v. Walden, 214 Ark. 523, 217 S.W.2d 357 (1949). Reversed and remanded for entry of a decree consistent with this opinion. Hickman, Hays, and Glaze, JJ., dissent.